Adams, J.
This case is presented upon a transcript, without an abstract orassignment of errors, or argument of appellant’s counsel. Amotion for a new trial was made upon the ground, among others, that the verdict is not supported by the evidence; but the transcript contains no bill of exceptions or certificate of the judge, showing what the evidence was. Certain affidavits were filed for the purpose of showing newly discovered evidence, but, as the record does not show what the evidence was, we cannot say that the newly discovered evidence is not cumulative. Besides, we do not think it is shown that proper diligence was exercised to discover the evidence.
It is claimed in the motion for a new trial that the court erred in its instructions to the jury. We have examined the instructions as best we can, without the aid of evidence referred to therein, and have to say that we think they are correct.
Affirmed.